NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        JAN 25 2016

                                                                       MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                       U.S. COURT OF APPEALS




STEPHANIE D. HOLLENBECK,                         No. 14-35763

               Plaintiff - Appellant,            D.C. No. 3:13-cv-05722-RBL-
                                                 JWL
 v.

CAROLYN W. COLVIN, Commissioner                  MEMORANDUM*
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                            Submitted January 21, 2016 **

Before:        LEAVY, GRABER and OWENS, Circuit Judges.

      Stephanie Hollenbeck appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for supplemental

security income under Title XVI of the Social Security Act. At step five of the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sequential evaluation process, the administrative law judge (“ALJ”) determined

that Hollenbeck could perform jobs existing in significant numbers in the national

economy. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The ALJ provided specific, clear, and convincing reasons for finding

Hollenbeck’s symptom testimony less than fully credible, including inconsistencies

between Hollenbeck’s testimony and the medical evidence, and inconsistencies

between Hollenbeck’s claims of debilitated functioning and contemporaneous

reports of actual functioning. See Carmickle v. Comm’r, Soc. Sec. Admin., 533
F.3d 1155, 1161 (9th Cir. 2008); Orn v. Astrue, 495 F.3d 625, 636 (9th Cir. 2007).

      The ALJ provided germane reasons for discounting the lay opinions of

Hollenbeck’s mother and a social worker. Molina, 674 F.3d at 1114. The ALJ

articulated the germane reason that Hollenbeck’s mother may have contributed to

Hollenbeck’s view of herself as disabled. See Greger v. Barnhart, 464 F.3d 968,

972 (9th Cir. 2006). The ALJ articulated two germane reasons for discounting the

opinion of the social worker: the opinion relied upon statements from Hollenbeck

and her mother, and the opinion was inconsistent with the opinions of the

psychologists who had concluded that Hollenbeck’s limitations were mild to

moderate. See Lewis v. Apfel, 236 F.3d 503, 511 (9th Cir. 2001).


                                         2
      The report of examining autism expert Dr. Stephen Altabet, adopted by the

ALJ, did not include any workplace limitations or restrictions for Hollenbeck. The

ALJ reasonably considered Dr. Altabet’s opinion, along with other objective

medical evidence in the record, in formulating the residual functional capacity

(“RFC”). Accordingly, the ALJ’s RFC determination is supported by substantial

evidence. Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1173-76 (9th Cir. 2008); see

also Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1005-06 (9th Cir. 2015).

      AFFIRMED.




                                         3